PROMISSORY NOTE



$8,800,000.00 Houston, Texas March 13, 2008



 

FOR VALUE RECEIVED, the undersigned, OYOG OPERATIONS, LP, a Texas limited
partnership ("Borrower"), hereby promises to pay to the order of COMPASS BANK an
Alabama state banking corporation ("Lender"), at its designated office, in
lawful money of the United States of America, the principal sum of EIGHT MILLION
EIGHT HUNDRED THOUSAND AND NO/100 DOLLARS ($8,800,000.00), together with
interest thereon at the rate set forth below.



The outstanding principal balance hereof shall bear interest prior to maturity
at a varying rate per annum which shall from day to day be equal to the lesser
of (a) the Maximum Rate (hereinafter defined) or (b) the sum of the Libor Rate
(hereinafter defined) in effect from day to day plus one and one-half percent
(1.50%), and each change in the rate of interest charged hereunder shall become
effective, without notice to Borrower, on the effective date of such change in
the Libor Rate or the Maximum Rate, as the case may be; provided, however, if at
any time the rate of interest specified in clause (b) preceding shall exceed the
Maximum Rate, thereby causing the interest rate hereon to be limited to the
Maximum Rate, then any subsequent reduction in the Libor Rate will not reduce
the rate of interest hereon below the Maximum Rate until the total amount of
interest accrued hereon equals the amount of interest which would have accrued
hereon if the rate specified in clause (b) preceding had at all times been in
effect. If an Event of Default (hereinafter defined) has occurred and is
existing, the principal hereof shall bear interest at the Default Rate
(hereinafter defined).



Interest on the indebtedness evidenced by this Note shall be computed on the
basis of a year of 360 days and the actual number of days elapsed (including the
first day but excluding the last day) unless such calculation would result in a
usurious rate in which case interest shall be calculated on the basis of a year
of 365 or 366 days, as the case may be.



Principal of and interest on this Note shall be due and payable in two hundred
forty (240) installments as follows:



(a) Two Hundred Thirty-Nine (239) monthly installments each in the principal
amount of Thirty-Six Thousand Six Hundred Sixty-Six and 66/100 Dollars
($36,666.66), plus accrued and unpaid interest, shall be due and payable on the
first day of each month, commencing April 1, 2008 until and including February
1, 2028; and



(b) A final installment in the amount of all outstanding principal, plus accrued
and unpaid interest, shall be due and payable on March 13, 2028.



This Note is (i) secured as provided in the Deed of Trust (hereinafter defined)
and (ii) the Assignment of Rents (hereinafter defined).



Borrower may prepay the principal of and accrued interest on this Note at any
time without premium or penalty, provided that all such prepayments of principal
shall be applied to the principal payments due hereon in inverse order of their
maturities.



As used in this Note, the following terms shall have the respective meanings
indicated below:



"Assignment of Rents" means the Absolute Assignment of Rents (with License Back)
dated of even date herewith, executed by Borrower for the benefit of Lender, as
the same may be amended, supplemented, or modified from to time.



"Cooper Indemnity" means that certain Environmental Indemnity and Remediation
Agreement dated as of September 10, 2003 among Cooper Industries, Inc., Borrower
and Cooper Power Tools, Inc.



"Debt" means for any Person (a) all indebtedness, whether or not represented by
bonds, debentures, notes, securities or other evidences of indebtedness, for the
repayment of money borrowed, including, with respect to Borrower, the
indebtedness evidenced by this Note, and all other indebtedness of Borrower to
Lender, (b) Rate Management Transaction Obligations, (c) all indebtedness
representing deferred payment of the purchase price of property or assets, (d)
all indebtedness under any lease which, in conformity with GAAP, is required to
be capitalized for balance sheet purposes, (e) all indebtedness under
guaranties, endorsements, assumptions or other contingent obligations, in
respect of, or to purchase or otherwise acquire, indebtedness of others, (f) all
indebtedness secured by a lien existing on property owned, subject to such lien,
whether or not the indebtedness secured thereby shall have been assumed by the
owner thereof, and (g) any obligation to redeem or repurchase any of such
Person's capital stock, partnership or membership interests or other ownership
interests as applicable.



"Deed of Trust" means the Deed of Trust, Security Agreement, Assignment of Rents
and Financing Statement dated of even date herewith, executed by Borrower for
the benefit of Lender, as the same may be amended, supplemented, or modified
from to time.



"Default Rate" means the lesser of (a) the greater of (i) the sum of the Libor
Rate plus five percent (5%) or (ii) eight percent (8%), or (b) the Maximum Rate.



"Event of Default" each of the following shall constitute and be deemed an
"Event of Default":



(a) Borrower shall fail to pay this Note or any installment of this Note,
whether principal or interest, within three (3) days of when due.



(b) Any material representation or warranty made or deemed made by Borrower, any
Guarantor or any of their respective officers in any certificate, report,
notice, or financial statement furnished at any time in connection with this
Note or any Loan Document shall be false, misleading, or erroneous in any
material respect when made or deemed to have been made.



(c) Borrower or any Guarantor, as applicable, shall fail to perform, observe, or
comply with any covenant, agreement or term contained in this Note or any Loan
Document and the same shall remain unremedied for thirty (30) days after the
earlier of (i) knowledge of such failure by Borrower or any Guarantor, as
applicable or (ii) notice of such failure from Lender.



(d) Borrower or any Guarantor, as applicable, shall commence a voluntary
proceeding seeking liquidation, reorganization, or other relief with respect to
itself or its debts under any bankruptcy, insolvency, or other similar law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian, or other similar official of it or a substantial part of
its property or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it or shall make a general assignment for the
benefit of creditors or shall generally fail to pay its debts as they become due
or shall take any corporate action to authorize any of the foregoing.



(e) An involuntary proceeding shall be commenced against Borrower or any
Guarantor seeking liquidation, reorganization, or other relief with respect to
it or its debts under any bankruptcy, insolvency, or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official for it or a substantial part of
its property, and such involuntary proceeding shall remain undismissed and
unstayed for a period of sixty (60) days.



(f) Borrower or any Guarantor shall fail to pay when due any principal of or
interest on any debt for borrowed money (other than the obligations hereunder),
or the maturity of any such debt shall have been accelerated, or any such debt
shall have been required to be prepaid prior to the stated maturity thereof, or
any event shall have occurred that permits (or, with the giving of notice or
lapse of time or both, would permit) any holder or holders of such debt or any
person acting on behalf of such holder or holders to accelerate the maturity
thereof or require any such prepayment.

(g) The occurrence or the existence of any default, Event of Default or similar
condition or event (however described) with respect to any Rate Management
Transaction.



(h) Any default, Event of Default or similar condition or event (however
described) under the Cooper Indemnity.



(i) This Note or any other Loan Document shall cease to be in full force and
effect or shall be declared null and void or the validity or enforceability
thereof shall be contested or challenged by Borrower, or Borrower shall deny
that it has any further liability or obligation hereunder prior to payment in
full of all obligations hereunder, or the lien created by the Deed of Trust
shall cease to be a first priority lien.



(j) Borrower or any Guarantor shall fail to discharge within a period of thirty
(30) days after the commencement thereof any attachment, sequestration, or
similar proceeding or proceedings involving an aggregate amount in excess of
$50,000.00 against any of its assets or properties.



(k) Borrower or any Guarantor shall fail to satisfy and discharge promptly any
final judgement against it for the payment of money in an aggregate amount in
excess of $50,000.00.



A GAAP@ means generally accepted accounting principles in the United States of
America consistently applied.



"Guarantors" means OYO Geospace Corporation, a Delaware corporation (A Parent@ )
and Geospace Technologies, LP, a Texas limited partnership (A Geospace
Technologies@ ).



"Guaranty" means each Guaranty Agreement respectively executed by each Guarantor
in favor of Lender, as the same may be amended, supplemented, or modified from
time to time.



"Libor Rate" means, on any day, the London Interbank Offered Rate (Libor) for a
one (1) month period as published in The Wall Street Journal on that day under
the section "Money Rates." If such section of The Wall Street Journal reflects
more than one rate as being the London Interbank Offered Rate (Libor) for a one
(1) month period, then the highest rate shall be the Libor Rate. On days when
The Wall Street Journal is not published, the Libor shall be the London
Interbank Offered Rate (Libor) for a one (1) month period stated in the most
recently published edition of The Wall Street Journal. In the event The Wall
Street Journal ceases to be published altogether, or ceases to publish the
London Interbank Offered Rate (Libor) for a one (1) month period, then Lender or
its successors or assigns shall establish and use a new Libor Rate, in the
exercise of its sole discretion, without any notice to the Borrower or any
person being required. The Libor Rate shall automatically fluctuate, upward and
downward, without notice to Borrower or any other person, as and in the amount
the said published London Interbank Offered Rate (Libor) for a one (1) month
period shall fluctuate. The Libor Rate is a reference rate and does not
necessarily represent Lender's best or lowest rate or a favored rate, and Lender
disclaims any statement, representation or warranty to the contrary.



"Loan Documents" means this Note and all security agreements, deeds of trust,
pledge agreements, assignments, letters of credit, guaranties, certificates and
other instruments, documents, and agreements, if any, executed and delivered
pursuant to or in connection with this Note, as such instruments, documents, and
agreements may be amended, modified, renewed, extended, or supplemented from
time to time.



"Maximum Rate" means the maximum rate of nonusurious interest permitted from day
to day by applicable law, including Chapter 303 of the Texas Finance Code (the
"Code") (and as the same may be incorporated by reference in other Texas
statutes). To the extent that Chapter 303 of the Code is relevant to any holder
of this Note for the purposes of determining the Maximum Rate, each such holder
elects to determine such applicable legal rate pursuant to the "weekly ceiling,"
from time to time in effect, as referred to and defined in Chapter 303 of the
Code; subject, however, to the limitations on such applicable ceiling referred
to and defined in the Code, and further subject to any right such holder may
have subsequently, under applicable law, to change the method of determining the
Maximum Rate.



"Obligations" means all obligations, indebtedness, and liabilities of Borrower
to Lender under this Note (including the payment of principal and interest
hereon), the Rate Management Transaction Obligations and the other Loan
Documents and all interest accruing thereon and all attorneys' fees and other
expenses incurred in the enforcement or collection thereof.



"Person" means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, governmental authority,
or other entity.



"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between Borrower and
Lender which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.



"Rate Management Transaction Obligations" means any and all obligations,
contingent or otherwise, whether now existing or hereafter arising, of Borrower
to Lender arising under or in connection with any Rate Management Transaction.



"Real Property" means the real property and interests in real property described
in the Deed of Trust, and all improvements and fixtures thereon and all
appurtenances thereto.



The proceeds of this Note shall be used for the refinance of land and building
located at 7007 Pinemont, Houston, Texas for use in operations of Borrower.
Borrower may not use the proceeds of this Note for any other purpose without
first obtaining the consent of Lender.



Borrower agrees to deliver to Lender:



Financial Statements for Borrower and Geospace Technologies. If requested by
Lender within one hundred five (105) days after the end of each fiscal year of
Borrower and Geospace Technologies beginning with the fiscal year ending
September 30, 2008, a copy of the annual company prepared financial statements
of Borrower and Geospace Technologies for such fiscal year containing balance
sheets and statements of income as at the end of such fiscal year and for the
12-month period then ended, all in reasonable detail, prepared in accordance
with generally accepted accounting principals consistently applied, and
certified by an officer of Borrower and Geospace Technologies, as applicable,
acceptable to Lender.



(b) Financial Statements for Parent. As soon as available, and in any event
within one hundred five (105) days after the end of each fiscal year of Parent,
beginning with the fiscal year ending September 30, 2008, a copy of the annual
consolidated audit report of Parent for such fiscal year containing balance
sheets, statements of income and statements of cash flows as at the end of such
fiscal year and for the 12-month period then ended, in each case setting forth
in comparative form the figures for the preceding fiscal year, all in reasonable
detail, prepared in accordance with generally accepted accounting principals
consistently applied, and audited and certified without qualification by
independent certified public accountants of recognized standing acceptable to
Lender.



(c) Quarterly Financial Statements for Parent. As soon as available, and in any
event within sixty (60) days after the end of each quarter of each fiscal year
of Parent, a copy of the consolidated financial statements of Parent as of the
end of such fiscal quarter and for the portion of the fiscal year then ended,
containing balance sheets, statements of income and statements of cash flows in
each case setting forth in comparative form the figures for the corresponding
period of the preceding fiscal year, all in reasonable detail and certified by
an officer of Parent acceptable to Lender to fairly and accurately present the
financial condition and results of operations of Parent at the date and for the
periods indicated therein.



Borrower agrees with Lender that Borrower will not, without Lender= s prior
written consent, (a) become a party to a merger, consolidation, partnership or
joint venture or purchase or otherwise acquire all or a substantial part of the
assets of any Person or any shares or other evidence of beneficial ownership of
any Person, (b) dissolve or liquidate, (c) sell, lease, assign, transfer or
otherwise dispose of substantially all of its assets, or (d) enter into any
agreement to do any of the foregoing.



Borrower agrees with Lender that promptly after the commencement thereof,
Borrower will give Lender notice of all actions, suits and proceedings before
any court or governmental department, commission, board, agency or
instrumentality, domestic or foreign, affecting Borrower which could have a
material adverse effect on the financial condition of Borrower.



Borrower agrees with Lender that Borrower will maintain with financially sound
and reputable insurance companies workmen's compensation insurance, liability
insurance and insurance on its property, assets and business, all at least in
such amounts and against such risks as are usually insured against by Persons
engaged in similar businesses and as required by the Deed of Trust. Each
insurance policy covering the Real Property shall name Lender as lender loss
payee and provide that such policy will not be cancelled without thirty (30)
days prior written notice to Lender. Borrower will deliver to Lender copies of
all insurance policies required by this paragraph, together with loss payable
endorsements in favor of Lender with respect to all insurance policies covering
the Real Property.



Borrower agrees with Lender that Borrower will comply in all material respects
with all laws and regulations and all agreements, contracts and instruments
binding on it or affecting its properties or business except where the failure
to comply could not reasonably be expected to have a material adverse effect on
the business or financial condition of Borrower.



Borrower agrees with Lender that Borrower will pay or discharge at or before
maturity or before becoming delinquent (a) all taxes, levies, assessments and
governmental charges imposed on it or its income or profits or any of its
property and (b) all lawful claims for labor, material and supplies, which, if
unpaid, might become a Lien upon any of its property.

Borrower agrees with Lender that Borrower will execute and deliver such further
instruments as may be requested by Lender to carry out the provisions and
purposes of this Note and the other Loan Documents and to preserve and perfect
the Liens of Lender in the collateral for this Note.



In the event that an Event of Default exists and Lender decides to waive such
Event of Default or to forbear from taking action with respect to such Event of
Default, Borrower shall pay to Lender, immediately upon demand by Lender, a
waiver fee in an amount determined by Lender in its sole discretion. The
decision by Lender to waive any Event of Default shall be made by Lender in its
sole and absolute discretion, and Lender has no obligation whatsoever to waive
any Event of Default. The provisions of this paragraph shall not affect Lender's
other rights or remedies.



If any payment of principal or interest on this Note is made ten (10) or more
days past the date when due, Borrower will pay, immediately upon demand by
Lender, and in addition to regularly accruing interest, a delinquency charge in
an amount equal to five percent (5.0%) of the amount which was not paid when
due. The provisions of this paragraph shall not affect Borrower's rights and
remedies arising as a result of such late payment or otherwise.



Borrower represents and warrants to Lender that (a) Borrower is a Texas limited
partnership, duly organized and validly existing under the laws of the state of
Texas, (b) the execution, delivery and performance of this Note and the other
Loan Documents are within Borrower's powers, have been duly authorized by all
requisite action, and do not and will not contravene its partnership agreement,
other organizational document, any law or any agreement or undertaking to which
it is a party or by which it is bound, (c) this Note is a legal, binding
obligation of Borrower, enforceable against Borrower in accordance with its
terms, (d) there are no claims pending, or to Borrower's knowledge threatened,
which, if adversely determined, would have a material adverse effect on the
financial condition, operations or properties of Borrower, and (e) except as may
have been already obtained, no authorization or consent of, and no filing or
registration with, any court, governmental authority or third party is or will
be necessary for the execution, delivery or performance by Borrower of this Note
and the other Loan Documents.



All notices and other communications provided for in this Note and the other
Loan Documents shall be in writing and may be telecopied (faxed), mailed by
certified mail return receipt requested, or delivered to the intended recipient
at the addresses specified below or at such other address as shall be designated
by any party listed below in a notice to the other parties listed below given in
accordance with this paragraph.



If to Borrower: OYOG Operations, LP

7007 Pinemont Drive

Houston, Texas 77040

Attention: Thomas McEntire

Telephone No.: 281-494-8282

Fax No.: 281-494-8310



If to Lender: Compass Bank

24 Greenway Plaza, Suite 1601

Houston, Texas 77046

Attention: Cindy Young

Telephone No.: 713.499.8632

Fax No.: 713.966.2388



Except as otherwise provided in this Note or any Loan Document, all such
communications shall be deemed to have been duly given when transmitted by
telecopy (fax), subject to confirmation of receipt, when personally delivered
or, in the case of a mailed notice, when duly deposited in the mails, in each
case given or addressed as aforesaid.



Notwithstanding anything to the contrary contained herein, no provisions of this
Note shall require the payment or permit the collection of interest in excess of
the Maximum Rate. If any excess of interest in such respect is herein provided
for, or shall be adjudicated to be so provided, in this Note or otherwise in
connection with this loan transaction, the provisions of this paragraph shall
govern and prevail, and neither Borrower nor the sureties, guarantors,
successors or assigns of Borrower shall be obligated to pay the excess amount of
such interest, or any other excess sum paid for the use, forbearance or
detention of sums loaned pursuant hereto. If for any reason interest in excess
of the Maximum Rate shall be deemed charged, required or permitted by any court
of competent jurisdiction, any such excess shall be applied as a payment and
reduction of the principal of indebtedness evidenced by this Note; and, if the
principal amount hereof has been paid in full, any remaining excess shall
forthwith be paid to Borrower. In determining whether or not the interest paid
or payable exceeds the Maximum Rate, Borrower and Lender shall, to the extent
permitted by applicable law, (a) characterize any non-principal payment as an
expense, fee, or premium rather than as interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
entire contemplated term of the indebtedness evidenced by this Note so that the
interest for the entire term does not exceed the Maximum Rate.



Upon the occurrence of any Event of Default, the holder hereof may, at its
option, (a) declare the entire unpaid principal of and accrued interest on this
Note immediately due and payable without notice, demand or presentment, all of
which are hereby waived, and upon such declaration, the same shall become and
shall be immediately due and payable, (b) foreclose or otherwise enforce any
Lien granted to Lender to secure payment and performance of the Obligations, (c)
offset against this Note any sum or sums owed by the holder hereof to Borrower
and (d) take any and all other actions available to Lender under this Note, at
law, in equity or otherwise. Failure of the holder hereof to exercise any of the
foregoing options shall not constitute a waiver of the right to exercise the
same upon the occurrence of a subsequent Event of Default.



If the holder hereof expends any effort in any attempt to enforce payment of all
or any part or installment of any sum due the holder hereunder, or if this Note
is placed in the hands of an attorney for collection, or if it is collected
through any legal proceedings, Borrower agrees to pay all reasonable costs,
expenses, and fees incurred by the holder, including all reasonable attorneys'
fees.



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. THIS
NOTE IS PERFORMABLE IN HARRIS COUNTY, TEXAS.



Borrower and each surety, guarantor, endorser, and other party ever liable for
payment of any sums of money payable on this Note jointly and severally waive
(except as otherwise expressly provided herein or in any other Loan Document)
notice, presentment, demand for payment, protest, notice of protest and
non-payment or dishonor, notice of acceleration, notice of intent to accelerate,
notice of intent to demand, diligence in collecting, grace, and all other
formalities of any kind, and consent to all extensions without notice for any
period or periods of time and partial payments, before or after maturity, and
any impairment of any collateral securing this Note, all without prejudice to
the holder. The holder shall similarly have the right to deal in any way, at any
time, with one or more of the foregoing parties without notice to any other
party, and to grant any such party any extensions of time for payment of any of
said indebtedness, or to release or substitute part or all of the collateral
securing this Note, or to grant any other indulgences or forbearances
whatsoever, without notice to any other party and without in any way affecting
the personal liability of any party hereunder.



THIS NOTE, AND THE OTHER LOAN DOCUMENTS REFERRED TO HEREIN EMBODY THE FINAL,
ENTIRE AGREEMENT BETWEEN BORROWER AND LENDER WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF BORROWER AND LENDER. THERE ARE NO ORAL AGREEMENTS BETWEEN BORROWER AND
LENDER.



Borrower agrees not to send Lender payments marked "paid in full", "without
recourse", or with similar language. If Borrower sends a payment, Lender may
accept it without losing any of Lender's rights under this Note, and Borrower
will remain obligated to pay any further amounts owed or that may become owed to
Lender. All written communications concerning disputed amounts, including any
check or other payment instrument that indicates that the payment constitutes
"payment in full" of the amount owed or that is tendered with other conditions
or limitations or as full satisfaction of a disputed amount, must be mailed or
delivered to: Compass Bank, P.O. Box 3096, Birmingham, Alabama 35202.



 

OYOG OPERATIONS, LP



By: OYOG, LLC, its general partner



By: OYO Geospace Corporation, its sole member



 

By:_________________________________

Thomas T. McEntire

Chief Financial Officer